                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                         :   Hon. John Michael Vazquez

                v.                                    Crim. No. 17-544
                                                  :
 ROY J. GILLAR,
                                                      ORDER
                                                  :
                               Defendant.

                                                  :


       This matter was initiated by Defendant Roy Gillar’s emergent motion to, among other

things, relocate his residence from Oregon to New Jersey. D.E. 299. The motion was filed on

January 14, 2020, and Gillar indicated that he needed to relocate by February 1, 2020. In support

of his motion Defendant Gillar certified that his mother was moving to a residence in Arizona

(from Oregon) and that Gillar was “ineligible to reside there [Arizona].” Id. at 5 ¶ 14. Gillar’s

certification was dated January 13, 2020. The Court thereafter held a telephone conference with

the parties, D.E. 301; considered the opposition letter from the Government; and ordered on

January 22, 2020 that Gillar could relocate from Oregon to New Jersey so long as the U.S. Pretrial

Services Office (“Pretrial Services”) approved the New Jersey residence, D.E. 306. On or about

January 29, 2020, it appears that Pretrial Services was notified that Gillar had planned to relocate

to Arizona with his mother on January 31, 2020. The Court then held a telephone conference with

counsel and Pretrial Services on January 31, 2020. The Court indicated that it would hold a hearing

on February 5, 2020 at 10:30 a.m. to determine whether Defendant Gillar made an intentional

and/or knowing misrepresentation in his January 13, 2020 certification. For the foregoing reason,

and for good cause shown,
           It is on this 31st day of December 2020, hereby

           ORDERED that the Court will hold a hearing on February 5, 2020 at 10:30 a.m.; and it is

further,

           ORDERED that Defendant Roy J. Gillar will be permitted to travel from Oregon on

February 4, 2020 to attend the scheduled February 5, 2020 hearing.




                                                s/ John Michael Vazquez
                                                JOHN MICHAEL VAZQUEZ, U.S.D.J.




                                                   2
